Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 11/04/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 11/04/2020 are acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No.10860704. 
Claims 1-20 recite similar limitations as claims 1-19 of US No. 10860704 as follows: 
       Instant application
    US patent No. 10860704
    Claim 1. A method comprising: authenticating, by an augmented reality viewing device, a user by a first authentication process; capturing, by the augmented reality viewing device, first visual content displayed by a user device; detecting, by the augmented reality viewing device, a one-time password based on the first visual content of a device, wherein the one-time password is associated with a multifactor authentication process to access an application; determining, by the augmented reality viewing device, the application associated with the one-time password based on visual context included in the first visual content; and providing, based on authentication of the user by the first authentication process and based on a determination of the application associated with the one-time password, the one- time password to the application as part of the multifactor authentication process.  



  



Claims 14 and 16.






Claim 10.
Claim 1.  A method comprising: authenticating, by an augmented reality viewing device, a user by a first authentication process; capturing, by the augmented reality viewing device, first visual content displayed by a user device; detecting, by the augmented reality viewing device, a one-time password based on the first visual content, wherein the one-time password is associated with a multifactor authentication process to access a service; determining, by the augmented reality viewing device, the service associated with the one-time password based on visual context included in the first visual content; determining a first geographic location of the augmented reality viewing device; determining a second geographic location of the user device; verifying, based on a determination that the augmented reality viewing device and the user device are proximately located to each other based on the first geographic location and the second geographic location being within a threshold distance of each other, that the user initiated access to the service; and providing, based on authentication of the user by the first authentication process and based on verification that the user initiated the request to access the service, the one-time password to the service as part of the multifactor authentication process.
Claims 14 and 18.

Claims 11-12.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10860704 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10860704) substantially discloses the subject matter of claim 1 of the instant Application with the difference of “determining a first geographic location of the augmented reality viewing device; determining a second geographic location of the user device; verifying, based on a determination that the augmented reality viewing device and the user device are proximately located to each other based on the first geographic location and the second geographic location being within a threshold distance of each other”.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10860704).
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yildiz US 20180375660 A1 in view of Starner US 20140337634 A1.
As to claim 1, Yildiz teaches a method comprising: authenticating, by an augmented reality viewing device (Yildiz Fig. 1), a user by a first authentication process (Yildiz Pa. [0005]) [to authenticate the user, the program instructions, upon execution, further cause the xR headset to match a biometric sample obtained from the user against stored biometric information of the user]; capturing, by the augmented reality viewing device, first visual content displayed by a user device (Yildiz Pa. [0036]) [cause xR headset 100 to create and/or display an all-immersive virtual environment; and/or to overlay digitally-created content or images on panel or surface 301 (e.g., an LCD panel, an OLED film, a projection surface, etc.) in place of and/or in addition to the user's natural visual perception of the real-world.];
 detecting, by the augmented reality viewing device, a one-time password based on the first visual content of a device (Yildiz Pa. [0006]) [To log the user into the IHS, the program instructions may cause the xR headset to: receive an authentication request from the IHS, retrieve a private key from the memory, and transmit a response to the authentication request, such that the response is encrypted with the private key. Additionally or alternatively, to log the user into the IHS, the program instructions may cause the xR headset to: receive a One-Time Password (OTP) from the IHS such that the OTP is encrypted with a public key paired to the private key, decrypt the OTP using the private key, and log the user into the IHS with the OTP], wherein the one-time password is associated with a multifactor authentication process to access an application (Yildiz Pa. [0025-0026]) [systems and methods described herein provide techniques for multi-factor authentication that ensure continuity of authentication flow as well as multi-factor usage]; and providing, based on authentication of the user by the first authentication process and based on a determination of the application associated with the one-time password (Yildiz Pa. [0025]) [One or more users may be biometrically enrolled in the xR headset. Once the xR headset locally authenticates a user based upon their biometric enrollment, the xR headset may display a One-Time Password (OTP), to be entered onto another IHS, for the same (or another) user to login into the other IHS], the one- time password to the application as part of the multifactor authentication process (Yildiz Pa. [0025-0026]) [systems and methods described herein provide techniques for multi-factor authentication that ensure continuity of authentication flow as well as multi-factor usage]
It is noted that Yildiz does not explicitly disclose determining, by the augmented reality viewing device, the application associated with the one-time password based on visual context included in the first visual content.
However, Starner discloses determining, by the augmented reality viewing device, the application associated with the one-time password based on visual context included in the first visual content (Starner Pa. [0015]) [identifying protected information, and providing biometric data for authentication in order to access the protected information]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to  becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])
 
As to claim 2, the combination of Yildiz and Starner teaches wherein the authenticating the user by the first authentication process comprises: verifying, by the augmented reality viewing device, a username and password (Starner Pa. [0023]) [using biometric data for purposes of authentication, may provide as much or more security for protected information than the typical username and password construct]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 3, the combination of Yildiz and Starner teaches wherein the authenticating the user by the first authentication process comprises: verifying, by the augmented reality viewing device, a personal identification number (Starner Pa. [0115])
 [Sent information 506 may include encrypted data, information/identifiers associated with the HMD, personal information associated with the wearer of the HMD].  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 4, the combination of Yildiz and Starner teaches wherein the authenticating the user by the first authentication process comprises: verifying, by the augmented reality viewing device, biometric data associated with the user (Yildiz Pa. [0005]) [authenticate the user, the program instructions, upon execution, further cause the xR headset to match a biometric sample obtained from the user against stored biometric information of the user]

As to claim 5, the combination of Yildiz and Starner teaches further comprising: confirming that the user initiated the access to the application (Yildiz Pa. [0010]) [the program instructions may cause the headset to authenticate the first user in response to a request initiated by the second user operating the IHS]

As to claim 6, the combination of Yildiz and Starner teaches wherein the providing the one-time password to the application comprises sending, by the augmented reality viewing device, the one-time password to the device (Yildiz Pa. [0025]) [the xR headset may display a One-Time Password (OTP), to be entered onto another IHS, for the same (or another) user to login into the other IHS.]

As to claim 7, the combination of Yildiz and Starner teaches wherein the providing the one-time password to the application comprises sending, by the augmented reality viewing device and bypassing the device, the one- time password to a server associated with the application (Yildiz Pa. [0006]) [receive a One-Time Password (OTP) from the IHS such that the OTP is encrypted with a public key paired to the private key, note: bypassing the device appears to be a choice which Yildiz and Starner can perform as needed]. 
 
As to claim 8, the combination of Yildiz and Starner teaches wherein the determining the application associated with the one-time password is further based on: capturing, by the augmented reality viewing device, second visual content displayed by the device (Yildiz Pa. [0036]) [create and/or display an all-immersive virtual environment; and/or to overlay digitally-created content or images on panel or surface]; and identifying, by the augmented reality viewing device, a website based on the second visual content (Starner Pa. [0121]) [a website may present the wearer with a QR code after the wearer has selected a payment to be made]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 9, the combination of Yildiz and Starner teaches wherein the determining the application associated with the one-time password is further based on: capturing, by the augmented reality viewing device, second visual content displayed by the device; and identifying, by the augmented reality viewing device, a phone number based on the second visual content. Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0025]) [various types of biometric data may be utilized to verify a user's identity and authorize access to secure content. For example, a mobile device such as an HMD or mobile phone may be configured to capture an image of a user's eye]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 10, the combination of Yildiz and Starner teaches wherein the detecting the one-time password comprises at least one of: recognizing text using optical character recognition; parsing the recognized text using regular expression; or parsing the recognized text using natural language processing (Starner Pa. [0098]) [If it is determined that the eye-scan data does not match the predetermined authorization data, method 300B continues at block 312 where the HMD receives information indicating that access to the protected information has been denied. Such indicative information may take the form of a text string displayed to the wearer]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 11, claim 11 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain similar limitations as claims 2-3; therefore, it is rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain similar limitations as claim 5; therefore, it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 6; therefore, it is rejected under the same rationale.

As to claim 10, the combination of Yildiz and Starner teaches wherein the stored instructions, when executed by the one or more processors, further cause the augmented reality viewing device to: sending to a server associated with the application (Starner Pa. [0005]) [authentication server for verification of the authentication information, where verification of the authentication information allows access to the protected information via the second computing device.]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 16, claim 16 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 17, the combination of Yildiz and Starner teaches wherein the augmented reality viewing device comprises augmented reality glasses (Yildiz Fig. 1)

As to claim 18, the combination of Yildiz and Starner teaches wherein the computing device comprises a user device (Yildiz Pa. [0047]) [user input devices]

As to claim 19, the combination of Yildiz and Starner teaches wherein the computing device comprises a server associated with the application (Starner Pa. [0005]) [authentication server for verification of the authentication information, where verification of the authentication information allows access to the protected information via the second computing device.]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Starner to the augmented reality viewing system of Border and HOSTYN would have yield predictable results and resulted in an improved system, namely, a system that would provide devices information to users to becoming more intelligent, more efficient, more intuitive, and/or less obtrusive (Starner Pa. [0002])

As to claim 20, the combination of Yildiz and Starner teaches wherein the computing device is further configured to grant access to the application upon successful verification of the one-time password. (Yildiz Pa. [0028]) [A One-Time Password (OTP) generation and authentication process may be initiated, in some cases, only after the xR headset successfully performs local authentication of the user]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491